Name: Commission Regulation (EC) No 2304/94 of 26 September 1994 providing for the partial release of minimum stocks in the sugar sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  management;  beverages and sugar;  marketing;  trade;  deterioration of the environment
 Date Published: nan

 No L 251 /6 Official Journal of the European Communities 27. 9 . 94 COMMISSION REGULATION (EC) No 2304/94 of 26 September 1994 providing for the partial release of minimum stocks in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1 33/94 (2), and in particular Article 12 (3) thereof, Whereas in order to ensure normal supplies to the Community as a whole or to one of its areas, there is a standing obligation, in the European territories of the Community, for minimum stocks to be maintained by each sugar producing undertaking or sugar refinery ; Whereas Article 1 of Council Regulation (EEC) No 1789/81 of 30 June 1981 laying down general rules concerning the system of minimum stocks in the sugar sector (3), fixed the level of minimum stocks to be held, as the case may be, at 5 % of the actual production within the A quota or 5 % of the quantity of sugar refined during the 12 months preceding the month in question ; Whereas by virtue of Article 12 (1 ) of Regulation (EEC) No 1785/81 this percentage may be reduced ; whereas Article 4 of Regulation (EEC) No 1789/81 lays down that where the supplies of sugar required by the Community can no longer be ensured under normal conditions, provi ­ sion may be made for the person concerned to be released, in whole or in part, from the obligation to stock the sugar in question ; Whereas examination of the current supply situation in the Community reveals an increase in consumption for the 1993/94 marketing year by comparison with the level forecast in the corresponding sugar balance, while at the same time harvesting during the new 1994/95 marketing year has been delayed due to the bad climatic conditions which prevailed particularly at the time of sugar beet germination and the high temperatures during the summer months which led to a drought situation preven ­ ting the timely arrival of the rain needed to permit root development ; whereas the supplying of the Community is no longer assured under normal conditions and it is desirable to release that part of the minimum stock needed for this purpose by reducing the abovementioned limit to the appropriate level needed to cover require ­ ments until the new production of the majority of the sugar producing undertakings in the Community becomes available ; whereas following the examination of the supply situation in the Community, the reconstitution of the minimum stock to its traditional level will take place as soon as the supplying of the Community returns to normal ; Whereas this Regulation should enter into force from 1 September 1994 because of the urgent nature of its imple ­ mentation and the mechanism of the compensation system for storage costs in the sugar sector ; Whereas the Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article I The percentages referred to in points (a) and (b) of Article 1 of Regulation (EEC) No 1789/81 are hereby reduced to 3 % for the period starting 1 September 1994. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 1994. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 22, 27. 1 . 1994, p . 7. (3) OJ No L 177, 1 . 7. 1981 , p . 39 .